Citation Nr: 1039356	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for asthma, to include as due 
to asbestos exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk






INTRODUCTION

The Veteran served on active duty in the Navy from March 1986 to 
February 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Board notes that a Travel Board hearing was requested and 
scheduled for March 2010; however, in March 2010 the Veteran's 
representative requested that the hearing be cancelled.  
Accordingly, the Board deems the Veteran's request for such a 
hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2009).


FINDING OF FACT

The Veteran's asthma was not shown in service or for many years 
thereafter, and the most competent and probative evidence 
indicates the Veteran's asthma is not related to his active 
service, to include asbestos exposure therein. 


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing. 38 C.F.R. § 
3.159(b) (2010).  The requirements apply to all five elements of 
a service connection claim:  veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2007 letter issued prior to the decision 
on appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  This letter also advised the Veteran of 
how disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that has been 
associated with the claims file includes the Veteran's service 
treatment records, post service treatment records, VA 
examination, and lay evidence.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices and providing evidence and 
argument.  Thus, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378,  1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000). 

The Veteran contends that due to his occupation in the Navy as a 
boiler technician upon the USS Saipan in 1988, he was exposed to 
asbestos.  He stated that asbestos was being removed from a 
machinery room where he was working as a 3rd class petty officer.  
The Veteran asserts that he knew that he had problems breathing 
while running his physical training tests in 1989, but was not 
sure why.  The Veteran stated that over the years his breathing 
problems have become worse, causing him to visit the emergency 
room in 2001, 2003, and in 2004 due to pneumonia and asthma.  He 
states that he is presently taking inhalers for his asthmatic 
condition.  The Veteran denied family and personal history of 
asthma prior to 2001.  

The Veteran's service treatment records are negative for any 
breathing complaints or findings.  The RO conceded the Veteran's 
asbestos exposure given his military occupational specialty as a 
boiler technician in the Navy.

The medical records submitted by the Veteran pertaining to his 
asthmatic condition date back to December 2006.  On that 
occasion, the Veteran underwent a pulmonary function test with 
normal results.  

In August 2007 letter, the Veteran's private physician stated 
that he has been the Veteran's personal physician since 1998, and 
treated him for asthma in 2001, 2003 and 2006.  The physician 
opined that it is likely the Veteran's new onset asthma, being in 
an adult, is secondary to his exposure to asbestos.

A private treatment report from August 2007 noted the Veteran 
reporting that the Veteran found out that he was exposed to 
asbestos in the military in 1988-1989. The Veteran stated that he 
received a letter that quite a few of the people who were with 
him at that time have been exposed and have developed bronchial 
asthma.  The examiner reiterated the history of seeing the 
Veteran in 2001, 2003, and 2006 for episodes of acute 
exacerbations of bronchial asthma.  The examiner went on to say 
that because the Veteran never had any problems at any time in 
his life prior to 2001 with lower respiratory illness, nor did he 
have any allergies, that it is most likely that the asbestos 
exposure could have triggered this illness.

A May 2008 treatment report noted the Veteran is a sheriff and 
works at the county jail where smoking is allowed in and around 
the jail.  It was noted that when the Veteran is around smoke he 
always wheezes and was going through inhalers rapidly every 2-3 
days.  In July 2008, the Veteran sought treatment for an 
unrelated condition.  The physician went on to say that, "the 
Veteran is looking for some sort of an out for disability from 
the military and has not been successful in retrieving this."

In June 2009, the Veteran underwent a VA examination during which 
his claims file was reviewed.  The examiner found the Veteran's 
lungs were clear to auscultation with good air movement.  A chest 
x-ray was negative for active pulmonary disease.  The examiner 
diagnosed the Veteran with asthma.  She opined that the Veteran's 
asthmatic condition is less likely as not due to asbestos 
exposure while serving in the Navy.  To support this opinion, the 
examiner stated that the medical literature, Environmental and 
Occupational Medicine, Second Edition, by William N. Rom, does 
not currently support a causal effect for asthma by asbestos 
exposure.  She further stated that asthma is not a pulmonary 
condition that is caused by asbestos exposure according to the 
above mentioned textbook.  The examiner noted the positive August 
2007 private physician opinion, but stated that the opinion gives 
no supportive rationale or citation of medical literature to 
explain the opinion for the Veteran's asthma being secondary to 
his asbestos exposure.  

Private treatment records dated in 2009 and 2010 show continued 
treatment for asthma.  A chest x-ray in March 2010 was negative.  
In another note from that month, it was noted that the Veteran 
was requesting a medical opinion in regards to the current claim 
and his exposure to asbestos in 1988.  The physician stated that 
the Veteran was checked out and treated while he was in the 
military and that no disability was given.  The physician stated 
that without any positive findings, he did not know how he could 
directly relate the asbestos exposure in the military as the 
Veteran had already been denied service connection.  The 
pulmonary function test demonstrated an obstructive-type pattern, 
normal diffusion capacity, increased residual volume, and 
significant improvement post bronchodilator.

In this case, there are no complaints or findings of asthma in 
service or for many years thereafter.  The Veteran denied 
experiencing asthma, shortness of breath, or a chronic cough on 
the Report of Medical History completed in conjunction with his 
separation examination in February 1989, as well as on reports 
dated in December 1987 and variously from January through August 
1988.  While the Veteran now indicates that he recalls having 
breathing problems while running in physical training tests in 
service, the Board finds the Veteran's prior denials of 
respiratory problems in his service treatment records are more 
credible and probative.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay 
evidence and conflicting statements of the veteran in weighing 
credibility).

Moreover, to the extent that the Veteran himself believes that 
there is a medical nexus between his asthmatic condition and his 
military service, it is now well established that lay persons 
without medical training, such as the Veteran, are not competent 
to opine on matters requiring medical expertise, such as the 
etiology of asthma. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general 
competence to testify as to symptoms but not to provide medical 
diagnosis).  Thus, the Veteran's beliefs do not constitute 
competent medical evidence. 

While there is a positive nexus opinion given by the Veteran's 
private physician in an August 2007 letter, this opinion did not 
provide supporting medical rationale.  A treatment report by that 
physician the same month provided a bit more discussion but 
provided a speculative conclusion that asbestos exposure could 
have triggered his asthma.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (noting that the use of the term "could," without 
other rationale or supporting data, is speculative).  However, 
the Board finds that the opinion of the VA examiner is more 
probative as to the relationship between asbestos exposure and 
asthma as the examiner reviewed the claims file, conducted a 
physical examination, and reviewed medical treatise information 
prior to rendering the opinion.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994) (greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and the extent to which they reviewed 
prior clinical records and other evidence).  

In sum, asthma was not shown in service or for many years 
thereafter, and the preponderance of the competent and probative 
evidence indicates that the Veteran's current asthmatic condition 
is not etiologically related to service to include asbestos 
exposure therein.  Accordingly, service connection for asthma, to 
include as due to asbestos exposure, is not warranted.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for asthma, to include as due 
to asbestos exposure is denied.


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


